Opinión de conformidad en parte y disidente en parte emi-tida por el
Juez Asociado Señor Fuster Berlingeri.
... the power vested in the American courts of justice, of pronouncing a statute to be unconstitutional, forms one of the *206most powerful barriers which has ever been devised against the tyranny of political assemblies.”
A. De Tocqueville
Democracy in America ,
Estoy conforme con las partes I y II de la opinión emi-tida por el Juez Presidente Señor Andréu García. Por las razones expuestas allí, no cabe duda de que la Ley Núm. 19 de 12 de junio de 1997 (22 L.P.R.A. see. 451 et seq.) es inconstitucional, en cuanto viola el fundamental principio de la separación de poderes que está previsto en la See. 2 del Art. I de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
Es menester resaltar que el grave asunto ante nos va más allá de la importante controversia de si son válidas las decisiones sobre la construcción del superacueducto que se han impugnado ante nos. Nos enfrentamos aquí a una cuestión preeminente sobre la integridad de nuestro sis-tema de gobierno, que reviste una importancia cardinal para la convivencia democrática en Puerto Rico. Tenemos ante nos un intento deliberado de suprimir, con respecto al asunto del superacueducto, las facultades constitucionales de la Rama Judicial; un atentado político contra el princi-pio jurídico de la separación de poderes. Se trata de un reto que este Foro no puede rehuir.
Para constatar la gravedad del asunto referido, con-viene hacer memoria del origen y la razón de ser del fundamental precepto jurídico que aquí nos concierne. El prin-cipio de la separación de poderes, que es uno de los rasgos esenciales de nuestro sistema constitucional, es producto de vetustas luchas en la cultura occidental contra el abso-lutismo del poder monárquico. Representa uno de los triunfos del constitucionalismo sobre la concepción, preva-leciente en la primera etapa de la formación de los estados modernos, del rey como autoridad suprema. En nuestros días, constituye una de las piedras angulares de nuestro sistema de vida democrático; una de las vallas insalvables *207de nuestro régimen de derecho contra la tiranía del gober-nante políticamente poderoso.
En el sistema de gobierno de Estados Unidos, de donde procede mayormente nuestro propio ordenamiento consti-tucional, la característica distintiva del principio de la se-paración de poderes es la primacía de la autoridad judicial para interpretar y aplicar las normas jurídicas del país. B. Schwartz, Constitutional Law: A Textbook, 2da ed., Nueva York, Ed. Macmillan, 1979, pág. 2. Se trata de lo que se conoce como la revisión judicial, que incluye la facultad de interpretar con finalidad el significado de la Constitución y, por ende, la de declarar inválidas las acciones o decisiones de las ramas políticas del Gobierno que sean contrarias a la Ley Fundamental. En la propia jurisprudencia de Puerto Rico nos hemos referido antes al origen de ésta. Así en E.L.A. v. Aguayo, 80 D.P.R. 552, 595 (1958):
Por sabido no debemos olvidar que la revisión judicial es la característica distintiva de nuestro orden político. Circunstan-cias históricas y el genio creador de John Marshall propiciaron su génesis y desarrollo en la alborada de la nación norteameri-cana a principios del siglo XIX. (Enfasis suplido.)
Esta revisión judicial es una de las joyas del constitu-cionalismo norteamericano, y ha alcanzado en Estados Unidos un desarrollo y una autoridad como en ningún otro país del mundo. Véanse: E.V. Rostow, The Democratic Character of Judicial Review, 66 Harv. L. Rev. 193 (1963); L.C. Sachica, Exposición y glosa del constitucionalismo mo-derno, Bogotá, Ed. Temis, 1976, págs. 10-11, M. Cappe-lletti y W. Cohen, Comparative Constitutional Law, India-nápolis, Ed. Bobbs-Merrill, 1979, págs. 12-16, citados en R. Serrano Geyls, Derecho Constitucional de Estados Uni-dos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 23 y 55. La hemos adoptado plenamente en nuestro propio ordenamiento constitucional, y debemos de-fenderla con absoluto celo y determinación porque es el antídoto jurídico contra actitudes retrógradas que aún per-*208sisten en Puerto Rico entre los iletrados; actitudes que en épocas pasadas se expresaron en las conocidas pero ya anacrónicas nociones de que the king can do no wrong o de que L’Etat c’est moi.
La Ley Núm. 19, supra, en cuestión constituye una clara intromisión de las ramas políticas del Gobierno con el ejercicio de la función judicial. Interfiere, en efecto, con la facultad de revisión de los tribunales. Pretende dictar el resultado específico y sustantivo en una cuestión que está pendiente de adjudicación ante este Foro. No puede preva-lecer sin socavar a la vez la autoridad propia de la Rama Judicial y el principio de la separación de poderes.
Por ello, estoy de acuerdo con la decisión unánime de este Tribunal de que dicha ley es inconstitucional.
r-H
Con lo que no estoy de acuerdo es con la postura de una mayoría de los Jueces de este Foro de que fue improce-dente el dictamen del Tribunal de Circuito de Apelaciones, mediante el cual éste revocó por incorrecta la resolución emitida por la Junta de Planificación de Puerto Rico para aprobar la consulta de ubicación del Superacueducto. Esta es la postura de una mayoría del Tribunal, aunque está fundamentada en razones muy diferentes entre sí. Unos Jueces estiman ahora que el foro apelativo no tenía juris-dicción para considerar la validez de la resolución de la Junta de Planificación. Nada de eso señalaron el 21 de marzo de 1997 cuando una mayoría de este Tribunal con-firmó el dictamen del Tribunal de Circuito de Apelaciones en el cual expidió el auto para revisar la referida decisión de la Junta de Planificación. Véase Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997). Nada de eso señalaron tampoco cuando este Tribunal decidió revisar la decisión aludida del foro apelativo el 30 de junio de 1997. Véase *209Misión Ind. P.R. v. J.P. y A.A.A. I, 143 D.P.R. 804 (1997). Además, dicho fundamento ya fue rechazado por este Tribunal en Rivera v. Mun. de Carolina, 140 D.P.R. 131 (1996). Por todo ello, estimo muy frágil la postura particular de los Jueces referidos.
Otros Jueces de la mayoría estiman que el foro apela-tivo sí tenía jurisdicción para considerar la validez de la resolución en cuestión de la Junta de Planificación, pero estiman que el foro apelativo erró substantivamente al revocarla. Consideran que la decisión de la Junta de Pla-nificación fue conforme a derecho, por lo que el foro apela-tivo se excedió al revocarla. De estos otros Jueces, sólo dos (2) expresaron tal criterio hace más de un (1) año, cuando este Tribunal confirmó el dictamen del Tribunal de Cir-cuito de Apelaciones en el que expidió el auto de revisión para revocar la decisión de la Junta de Planificación. Los demás que integran este otro grupo de Jueces ahora sos-tienen la postura aludida, de la cual se han convencido recientemente.
En mi criterio, la postura aludida en el párrafo anterior es frágil también, independientemente de si los Jueces que la suscriben ahora lo habían hecho antes o no. Para mí el problema radica en que la Junta de Planificación actuó fes-tinadamente al aprobar la consulta de ubicación del Superacueducto. El obvio interés de esa agencia en darle el visto bueno al proyecto la llevó a considerar a la ligera y muy apresuradamente las cuestiones medulares que debía sopesar con cuidado, en vista de la magnitud del proyecto en cuestión.
Cuando se examinan en conjunto la totalidad de las ob-jeciones identificadas por el foro apelativo en su fundamen-tada Sentencia de 20 de mayo de 1997, es difícil concluir que la Junta de Planificación actuó correctamente al apro-bar la consulta de ubicación. Reconozco que la función judicial al revisar las determinaciones de los organismos ad-*210ministrativos es limitada. Pero la misma normativa que restringe nuestra revisión en estos casos nos obliga a con-siderar el expediente administrativo en su totalidad. Véase Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993). Visto de esa manera, en todos los numerosos e im-portantes aspectos pertinentes, no puedo en conciencia afirmar que la decisión de la Junta de Planificación fue fundamentada y razonable, de modo tal que mereciese la deferencia del foro apelativo y la nuestra.
En particular, no debe avalarse el proceder irregular de la Junta de Planificación de aprobar la consulta de ubica-ción aludida sin contar de manera fidedigna con informa-ción técnica indispensable sobre varios aspectos medulares del proyecto, tales como los relativos a los abastos y el aprovechamiento de los recursos de agua y los relativos a muchos de los terrenos específicos que se afectarían por la construcción del superacueducto. Esta falla, a su vez, re-sultó de otra falta seria en el proceso decisional de la Junta de Planificación, que aprobó la consulta sin contar con la participación propia de otras agencias gubernamentales concernidas y de los dueños de terrenos, tanto públicos como privados. Esta falta tampoco debe avalarse. Por todo ello disiento de la postura de la mayoría del Tribunal de revocar el dictamen del Tribunal de Circuito de Apelacio-nes, que correctamente invalidó la decisión en cuestión de la Junta de Planificación.
r-H HH
Para concluir, debo señalar que reconocer en este mo-mento que el dictamen del foro apelativo fue correcto, no apareja inevitablemente la conclusión de que debe des-truirse lo que se ha construido del Superacueducto sin la debida autorización. Como hemos señalado antes, los tribunales “[tjenemos el deber de hacer que el Derecho sirva propósitos útiles sociales, no esquemas teóricos abstractos *211que arrojan resultados prácticos absurdos”. Passalacqua v. Mun. de San Juan, 116 D.P.R. 618, 632 (1985). En este caso, se debió paralizar las obras del Superacueducto cuando este Tribunal decidió revisar la legalidad de su construcción. (1) Esto hubiese permitido considerar las graves cuestiones de este caso con plena libertad y raciocinio, y hubiese evitado ahora unas frágiles decisiones que pare-cen racionalizaciones más que fundamentos jurídicos válidos. Sin embargo, como ello no se hizo entonces, ahora no podría ordenarse la destrucción de lo construido ilegal-mente, porque tal dictamen representaría la pérdida in-sensata de los cientos de millones de dólares que ya se han invertido en la obra. No podríamos ordenar un resultado tan absurdo, más irrazonable que la propia construcción del Superacueducto sin debida autorización.
Podemos, pues, declarar no sólo la inconstitucionalidad de la Ley Núm. 19, supra, sino también la invalidez de la decisión de la Junta de Planificación, sin tener que ordenar el remedio absurdo de destruir lo ya construido. Me parece que resolver de este modo constituiría un proceder más franco y aleccionador que el que ha seguido la mayoría, con respecto al segundo asunto central de este caso. A estas alturas, resolver que el foro apelativo actuó sin jurisdicción o erróneamente me parece una lamentable y tortuosa eva-sión, que no ayuda siquiera a esclarecer bien lo que ha sido impropio en el proceder gubernamental con respecto al asunto ante nos.
*212— O —
Voto explicativo particular emitido por la Juez Asociada Señora Naveira de Rodón, al cual se une el Juez Aso-ciado Señor Hernández Denton.
El recurso de autos ha tenido un trámite procesal com-plejo, del que han surgido varias controversias. En primer lugar, se plantea la corrección de la Sentencia del Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Cir-cuito) de 20 de mayo de 1997, en la cual se revocó la reso-lución emitida por la Junta de Planificación de Puerto Rico (en adelante la Junta) el 5 de julio de 1996 en la Consulta Núm. 95-06-0682-JGE. Esta última resolución aprobó la consulta de ubicación del sistema de acueducto conocido como el Superacueducto de la Costa Norte (en adelante S.A.N.). Por medio de su sentencia, el Tribunal de Circuito paralizó su construcción.
Como consecuencia de esta decisión, la Legislatura de Puerto Rico aprobó la Ley Núm. 19 de 12 de junio de 1997 (22 L.P.R.A. see. 451 et seq.), en la que se le ordenaba a la Autoridad de Acueductos y Alcantarillados (en adelante la A.A.A.) que continuara con la construcción del S.A.N., en-tre otras cosas. Posteriormente, tanto la Junta como la A.A.A. presentaron ante nos sendos recursos de certiorari para que revocásemos la sentencia emitida por el Tribunal de Circuito. Por otro lado, la parte recurrida, Misión Industrial de Puerto Rico, Inc. y otros (en adelante Misión Industrial), presentó una moción en auxilio de jurisdicción para solicitar la paralización de la construcción del S.A.N. Soli-citó, además, que nos expresáramos, antes de entrar a ver los méritos del recurso, sobre la constitucionalidad de la Ley Núm. 19, supra, y los efectos que ésta pudiera tener sobre las controversias ante nos. En esencia, señala que mediante esta legislación se pretende despojar al Tribunal Supremo de su jurisdicción para entender en los méritos de la controversia que se ha planteado.
*213La postura procesal en que se encuentra el caso ante nuestra consideración requiere, pues, que comencemos de-terminando qué efecto, si alguno, ha tenido la aprobación de la Ley Núm. 19, supra, sobre nuestra jurisdicción. Luego de resolver este problema de umbral y antes de en-trar a los méritos de la controversia, debemos determinar si el Tribunal de Circuito tenía a su vez jurisdicción para acoger la apelación de la resolución de la Junta, conce-diendo la consulta de ubicación. Lo anterior requiere, como acertadamente hace la mayoría, que se comience anali-zando la constitucionalidad de la Ley Núm. 19, supra, y su efecto sobre la justiciabilidad de la controversia.
La academicidad constituye “una de las manifestaciones concretas del concepto de justiciabilidad, que a su vez acota los límites de la función judicial”. Pueblo v. Ramos Santos, 138 D.P.R. 810, 824 (1995). Está basada en las li-mitaciones constitucionales relativas a “casos y controversias”. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 122.
Sobre este particular, en C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 935-936 (1993), resolvimos que:
Los tribunales pierden su jurisdicción sobre un caso por aca-demicidad cuando ocurren cambios durante el trámite judicial de una controversia particular que hacen que ésta pierda su actualidad, de modo que el remedio que pueda dictar el tribunal no ha de llegar a tener efecto real alguno en cuanto a esa controversia. Con esta limitación sobre el poder de los tribuna-les, se persigue evitar el uso innecesario de los recursos judicia-les y obviar pronunciamientos autoíitativos de los tribunales que resulten superfluos.(1)
Al entrar a ejercer su función adjudicativa, todo tribunal tiene que determinar inicialmente si las controversias *214que se le presentan son justiciables, ya que si el caso fuera académico, no justiciable, habría que desestimarlo.
Este Tribunal, luego de un extenso y minucioso análisis, unánimemente ha determinado que la Ley Núm. 19, supra, es inconstitucional. Esta conclusión lleva como corola-rio que el caso ante nuestra consideración no se haya con-vertido en académico. La situación que prevalece es la que existía antes de aprobarse la ley. Además, una mayoría de los Jueces han suscrito los fundamentos esbozados por el Juez Presidente Señor Andréu García sobre este particular.
Ahora bien, una vez determinado que el caso no es aca-démico y que podemos ejercer nuestra jurisdicción apela-tiva sin mayores problemas, procede, antes de entrar a los méritos del recurso, que auscultemos si el Tribunal de Cir-cuito efectivamente tenía jurisdicción para entender en el recurso de revisión que le fue presentado. Si el Tribunal de Circuito carecía de jurisdicción, lo que procede es revocar la sentencia recurrida sin más. No se podrían considerar los méritos del recurso. Esto es así, ya que el Tribunal de Circuito simplemente no tendría autoridad ni poder para revocar la decisión administrativa que concede la consulta de ubicación.
Sobre la jurisdicción del Tribunal de Circuito en el caso de autos, estamos de acuerdo con la opinión concurrente del Juez Asociado Señor Hernández Denton en cuanto a que en ésta se expresa que el foro apelativo no tenía juris-dicción para revisar la consulta de ubicación del S.A.N., ya que el recurso de revisión judicial ante el Tribunal de Cir-cuito fue presentado fuera del plazo jurisdiccional dis-puesto para ello.(2) Al no acogerse y notificarse por la agen-cia administrativa —la Junta— la moción de recon-sideración presentada dentro de los quince (15) días si-*215guientes a su presentación, el término para presentar la revisión comenzó a decursar el 23 de agosto de 1996. Por lo tanto, éste vencía el 23 de septiembre, ya que el 21 de septiembre (fecha cuando se cumplían los treinta (30) días) era sábado. El recurso fue presentado tardíamente el 27 de septiembre.
Por las razones antes expuestas, estamos conformes con las partes I y II de la opinión del Tribunal, disentimos de la parte III-A, por lo que no es necesario expresarnos sobre la parte III-B, y nos unimos a la opinión concurrente del Juez Asociado Señor Hernández Denton en cuanto a que el Tribunal de Circuito actuó sin jurisdicción sobre este caso. Por la conclusión a la cual llegamos, reiteramos que no es ne-cesario expresamos sobre los méritos de éste.

 Véase mi voto disidente en Misión Ind. P.R. v. J.P. y A.A.A. I, 143 D.P.R. 804, 807 (1997).


 Además, véanse: Pueblo v. Ramos Santos, 138 D.P.R. 810 (1995); El Vocero v. Junta de Planificación, 121 D.P.R. 115, 123-126 (1988); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 724-725 (1980).


 Véase la opinión disidente del Juez Asociado Señor Hernández Denton en Rivera v. Mun. de Carolina, 140 D.P.R. 131, 135 (1996).